Citation Nr: 1544271	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-34 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for skin rashes.  

2.  Entitlement to service connection for residuals of a left wrist fracture.  

3.  Entitlement to service connection for a right heel fracture.  

4.  Entitlement to service connection for a left heel fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDING OF FACT

In September 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran in which he expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for skin rashes, residuals of a left wrist fracture, and for fractures of both heels.  


CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to service connection for skin rashes, residuals of a left wrist fracture, and for fractures of both heels has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).  

The Veteran was seeking service connection for skin rashes, residuals of a left wrist fracture, and for bilateral heel fractures.  Review of the record reflects that he perfected his appeal as to these issues.  However, in September 2015, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran submitted a document by email to his representative (The American Legion (AL)), wherein he stated that he wished to withdraw his appeal.  The AL forwarded the Veteran's email and an additional document to the Board noting that the Veteran requested that his appeal be withdrawn.  

The Board finds that the Veteran has withdrawn his appeal before the Board.  Thus, there is no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for skin rashes, residuals of a left wrist fracture, and for fractures of the bilateral heels.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of these issues.  


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


